Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the pattern roll” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the second elastic” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the elastic part” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrin (US 5308345) in view of Goodwin et al. (US 4824498), Gill et al. (US 20090294044) and Chatterjee et al. (US 20170333262).
As to claims 1-2, Herrin discloses a method of assembling absorbent articles (Abstract).  Herrin discloses that the method comprises of: advancing a carrier substrate 18 at a first speed in a machine direction, the carrier substrate comprising a first longitudinal edge and a second longitudinal edge separated from the first longitudinal edge in a cross direction; advancing a continuous elastic substrate 22 at a second speed in the machine direction, the continuous elastic substrate comprising a first longitudinal edge and a second longitudinal edge separated from the first longitudinal edge in the cross direction, wherein the continuous elastic substrate is stretchable in the cross direction; cutting an elastic part from the continuous elastic substrate with a cutter 57, the elastic part comprising a first end region and a second end region separated from the first end region in the cross direction by a central region; stretching the central region of the discrete elastic part in the cross direction with stretching rollers 68, 78; positioning the elastic part on the carrier substrate such that the stretched central region extends in the cross direction between the first and second longitudinal edges of the carrier substrate; and dividing the elastic part into a first waistband and a second waistband by cutting the carrier substrate along the cross direction through the elastic part with a cutting blade 106, wherein the first waistband defines a first length in the machine direction and the second waistband defines a second length in the machine direction (Fig. 4 below and Fig. 5-6).  Herrin discloses in Fig. 4 above that the elastic part is cut from the web and re-pitched to a desired spacing on the carrier substrate wherein the speed of the elastic part goes from the second speed of the elastic web when cut to the first speed of the carrier web once bonded to said carrier web.  



    PNG
    media_image1.png
    462
    876
    media_image1.png
    Greyscale

	 
Herrin discloses that adhesive is applied on the carrier layer so as to bond the outer and central regions of the stretched elastic and form ruffled portion (Fig. 2), but the above references as combined fail to specifically disclose applying adhesive to the elastic substrate instead of or in addition to applying adhesive to the carrier substrate as disclosed by Herrin.  It would have been obvious to apply adhesive to either surface or both surfaces to be bonded, as suggested by Goodwin et al. (C6, L61-63).  
As to the step of applying adhesive to the continuous elastic substrate before cutting the elastic part from the continuous elastic substrate, Gill discloses a method and apparatus for attaching elastic components to absorbent articles (Abstract).  Gill discloses that it is known and conventional in the art to apply glue to the elastic member before or after stretching and prior to cutting the elastic substrate (paragraph 39-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adhesive gluing of elastic method of Gill in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of applying adhesive to an elastic component to be stretched and bonded to a carrier in an absorbent article manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Chatterjee discloses a method of making a disposable article.  Chatterjee discloses that it is known and conventional in the art to use both adhesive and mechanical bonds to attach an elastic waist member to a chassis web (paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Chatterjee and use a combination of adhesive and mechanical bonds for the attachment of an elastic waist member to a chassis web in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful bonding method for bonding a an elastic waist member to a chassis web.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  One of ordinary skill would apply adhesive to portions in which adhesive was desired as well as mechanically bond those areas which would be required since this is an obvious design choice which would encompass adhesively bonding a central region of the elastic part and mechanically bonding the outer portions.
	As to claim 3 , it is the position of the Examiner that it would have been obvious to only apply adhesive to the central portion of the elastic part while mechanically bonding the outer portions this this amounts to a design choice in the arrangement of the absorbent article.  Chatterjee discloses that it is known and conventional in the art to mechanically bond the edges of the elastic part while adhesively bonding the center of the part, which allows for the amount of adhesive to be reduced (paragraph 64).  It would have been obvious for one of ordinary skill in the art at the time of filing to utilize mechanical bonds on the edges of the elastic part entire part and would have been motivated to do so because Chatterjee teaches that this allows for the amount of adhesive utilized to be reduced.  
	As to claim 4, the method of claim 3 is taught as seen above.  Chatterjee discloses that the adhesive portion 51 is has a width and length less than that of the elastic part (Fig. 5). 
	As to claim 5, the method of claim 1 is taught as seen above.  The method of the above references as combined would apply adhesive to the elastic substrate before a cutting step as taught by Gill.
	As to claims 6 and 7, the method of claim 5 is taught as seen above.  Claims 6 and 7 are rejected for the same reasons as claim 4 above.  
	As to claim 8, the method of claim 7 is taught as seen above.  The method of the above references as combined would apply an adhesive on an unstretched elastic part width.
	As to claim 9, the method of claim 1 is taught as seen above.  Claim 9 is rejected for the same reasons as claim 3 above.  
As to claim 10, the method of claim 1 is taught as seen above.  Herrin discloses that the carrier sheet is a topsheet (C2, L61-67).
As to claim 11, the method of claim 10 is taught as seen above.  Herrin discloses that the bonding surface of the elastic part is positioned on the carrier web.
As to claim 12, the method of claim 11 is taught as seen above.  Herrin in Fig. 4 discloses that an absorbent core 20 is placed between the topsheet web 18 and backsheet web 12 are bonded to one another, but fails to disclose that the core is placed on the topsheet web instead of the backsheet web.  It would have would have been obvious to one of ordinary skill in the art to place the absorbent pad upon the topsheet instead of the backsheet web since selection of process steps is obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Whether the absorbent core is placed upon the topsheet web or backsheet web the same structure with the core sandwiched between said webs will be produced when the webs are bonded to one another.  
As to claim 13, the method of claim 11 is taught as seen above.  Herrin discloses that leg elastics 26 which form leg gasketing cuffs can be attached to the topsheet (Fig. 1). 
As to claim 14, the method of claim 13 is taught as seen above.  Herrin fails to specifically teach or disclose whether the leg elastics are attached to the top sheet prior to or after the waist elastic.  It would have would have been obvious to one of ordinary skill in the art to attach the leg elastics to the topsheet prior to attaching the waist elastic since selection of process steps is obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  
As to claim 15, the method of claim 14 is taught as seen above.  Chatterjee discloses that it is known and conventional in the art to use leg cuffs that run the entire length of the absorbent article (Fig. 1; paragraph 125). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the leg gasket of Chatterjee in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional leg gasket for use in an absorbent article.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Since the leg gasket/cuff runs the entire length of the diaper it would lie between the topsheet and the waist elastic member.  
As to claims 16 and 17, the method of claim 1 is taught as seen above.  Herrin discloses that the elastic part is cut between a knife roll and anvil roll and is accelerated upon the anvil roll (Fig 4).
As to claim 18, the method of claim 1 is taught as seen above.  Herrin discloses that the end regions of the elastic part are placed on respective canted discs so that said part may be stretched to a desired length for placement upon the topsheet web (Fig. 5 and 6).
As to claims 23 and 24, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the continuous elastic substrate comprises an elastic film or a nonwoven bonded to the elastic film.  Gill discloses a method/apparatus for attaching elastic waist components 102 to a web (Abstract; Fig. 1, 8).  Gill discloses that it is known and conventional in the art to use an elastic web comprising an elastic film or a nonwoven bonded to an elastic film to form elastic waistband components (paragraph 34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastic materials of Gill in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional elastic material for use as a waistband component in the manufacture of an absorbent article.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 25, the method of claim 1 is taught as seen above.  Herrin discloses that a second elastic part and other elastic parts are cut from the elastic web in the continuous process shown in Fig. 4.
As to claim 26, the method of claim 1 is taught as seen above.  The method of the above references as combined applies an adhesive upon the elastic web wherein the adhesive would face radially inward at some point as it is moved towards the carrier web in the process disclosed by Herrin in Fig. 4.
As to claim 27, the method of claim 1 is taught as seen above.  Claim 27 is rejected for substantially the same reasons as claim 3 above which has mechanical bonds on the outer edges and adhesive bonding in the center portion of the elastic part.  Using adhesive bonding on the edges and a mechanical bond in the center of the elastic part would have been obvious to one of ordinary skill in the art since this would amount to a mere reversal and/or rearrangement of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).   
As to claim 28, the method of claim 1 is taught as seen above.  Herrin discloses that leg elastics 26 which form leg gasketing cuffs can be attached to the topsheet (Fig. 1), but fails to specifically teach or disclose whether said elastics/cuffs are attached prior to laminating the waist elastic part as claimed.  It is the position of the Examiner that including the leg elastics with the carrier substrate/topsheet prior to bonding the elastic part to said substrate/topsheet would have been obvious since this is a mere change in selection of the order of process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).   
Claim 29 is rejected for the same reasons as claim 1 above.  It is the position of the Examiner that utilizing cross-direction pre-stretched elastic material webs (thus forming corrugations in parallel with the machine direction of the web) is well known and conventional in the art and would have been obvious to one of ordinary skill at the time of  filing.  
As to claim 30, the method of claim 29 is taught as seen above.  Herrin discloses that in the continuous process shown in Fig. 4 that the carrier substrate is advanced at a first speed and the elastic web is advanced at a second speed, wherein elastic parts are accelerated to the first speed of the carrier web during lamination.	


Claims 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrin (US 5308345) in view of Gill et al. (US 20090294044).
Claim 31 is rejected for substantially the same reasons as claim 1 above. Chatterjee and Goodwin are not applied here because claim 31 does not recite any adhesive or mechanical bonding steps. Herrin further discloses in Fig. 6 that the first and second disk have a pick-up surface 71 which is angularly offset from the drop-off surface 77, 87, but fails to specifically teach or disclose that the disks can drop the stretched elastic upon a second roll which thereafter bonds the stretched elastic part to a carrier web while said part is between said second roll and said carrier web.  Gill discloses that it is known and conventional in the art to stretch an elastic and thereafter transport said elastic upon a roll wherein the part is bonded to a carrier web while between said roll and web (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the lamination configuration of Gill in the method taught by Herrin because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for bonding a stretched elastic part to a carrier web.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claims 32-35, the method of claim 31 is taught as seen above.  All of the limitations recited in claims 32-35 are disclosed in Fig. 6 of Herrin.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-11 and 18-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5, 9-16 and 23-24 of copending Application No. 17/029,211: 
As to claim 1, claim 2 of ‘211 recites the same limitations as claim 1 and it would have been obvious to eliminate the extra steps recited by claim 2 of ‘211 because eliminating unwanted steps is an obvious expedient.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The limitations of claim 2 are the same limitations recited by claim 1 of ‘211.
Claims 3, 5-11 and 18-19 recites the same limitations as claims 3, 5, 9-16 and 23-24 of ‘211 respectively.  
As to claims 19 and 20 recite the same limitations as claims 15 and 12, respectively, of ‘211. 
As to claims 21 and 22, the method of claims 19 and 20 are taught as seen above. Claim 1 of ‘211 recites a mechanical bonding step but fails to recite it is done by passing the stretched elastic part between a pattern roll and an anvil roll or ultrasonic horn for bonding to the carrier web. However, those are well known and conventional mechanical bonding techniques in diaper manufacturing. It is the position of the Examiner that it would have been obvious to pass the stretched elastic part between a pattern roll and an anvil roll or ultrasonic horn for bonding to the carrier web.  
As to claim 25, it would have been obvious to operate the method of claim 1 of ‘211 continuously to form second elastics for bonding.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             
/MICHAEL A TOLIN/           Primary Examiner, Art Unit 1745